DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 11/26/2019.
Claims 1 – 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Brian Tufte on September 16, 2021.

Claims:
1.  (Currently Amended)  A method of modeling dynamic system performance of a user-defined static behavior model, the method comprising:
providing a user interface that enables a user to create the user-defined static behavior model of a user-defined system of computers, networks and/or bridges;
providing a library of blocks that each represent a computer, a network and/or a bridge for the user to use in defining [[a]]the user-defined static behavior model, wherein the user connects selected blocks of the library of blocks to define the user-defined static behavior model, at least some of the blocks in the library of blocks include one or more block parameters that are user definable;
converting the static behavior model into a dynamic behavior model that is compatible with a simulator;
reading the dynamic behavior model into the simulator;
running a plurality of Monte-Carlo simulations on the dynamic behavior model to produce a plurality of simulation outputs;
analyzing the plurality of simulation outputs to identify one or more resource usage flags in the user-defined system of computers, networks and/or bridges; and
outputting [[the]] analyzed results.

7.  (Currently Amended)  The method of claim 6, wherein the one or more stimuli are based on a seed value.

12.  (Currently Amended)  The method of claim 10, wherein the one or more resource usage flags corresponds to when a demand for one or more of the modeled resource utilization comes within a predetermined margin of a supply for the corresponding resource.

13.  (Currently Amended)  A system for modeling dynamic system performance of a user-defined system that includes a plurality of computers that are operably coupled via communication connections, the system comprising:
a user interface;
a processing unit operably coupled to the user interface and configured to:
accept from [[the]] user via the user interface a user-defined static behavior model for
the user-defined system;
convert the user-defined static behavior model into a dynamic behavior model;
run a plurality of Monte-Carlo simulations on the dynamic behavior model to
produce a plurality of simulation outputs;
analyze the plurality of simulation outputs to identify one or more resource usage
flags for one or more of the plurality of computers and/or communication
connections of the user-defined system; and
output [[the]] analyzed results.

17.  (Currently Amended)  A non-transient, computer-readable storage medium having instructions stored thereon that when executed by a computer system cause the computer system to:
provide a user interface that enables a user to create a user-defined static behavior model of a user-defined system of computers, networks and/or bridges;
provide a library of blocks that each represent a computer, a network and/or a bridge for the user to use in defining the user-defined static behavior model, wherein the user connects selected blocks of the library of blocks to define the user-defined static behavior model, at least some of the blocks in the library of blocks include one or more block parameters that are user definable;
convert the user-defined static behavior model into a dynamic behavior model that is compatible with a simulator;
read the dynamic behavior model into the simulator;
run a plurality of Monte-Carlo simulations on the dynamic behavior model to produce a plurality of simulation outputs;
analyze the plurality of simulation outputs to identify one or more resource usage flags in the user-defined system of computers, networks and/or bridges; and
output [[the]] analyzed results.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 13 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 13 and 17):
providing a library of blocks that each represent a computer, a network and/or a bridge for the user to use in defining [[a]]the user-defined static behavior model, wherein the user connects selected blocks of the library of blocks to define the user-defined static behavior model, at least some of the blocks in the library of blocks include one or more block parameters that are user definable;
converting the static behavior model into a dynamic behavior model that is compatible with a simulator;
…
running a plurality of Monte-Carlo simulations on the dynamic behavior model to produce a plurality of simulation outputs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194